Case 3:20-cv-07729-LB Document1 Filed 11/02/20 Page 1of11

STATE OF CALIFORNIA COURT
OF CLAIMS

FREPPY MCCARDE, CASE #

Claimant}

A ainst

_The Califo rime Brat Foasan- CarGeran

 

 

cd) Mmanr MeCardre OPPEATIDS Pe Se Camel oti ing a
defenaant, the Cah Eevnia Site Pnssn Csr sran alleges

the Follenimg t

is The Post OFFICE address oF¢ Hnve CA arn + here is <<
PQ BK Bd we. CorCoran, Cu)y fornie 43212

2. Thad Cloaws Ww fr Be Ene oF Califernra Stute Fy ov
Cor Ceran, Committed bey ies empiey ¢< fer failore oe ths
employee Pe eter S. Peare te proses Sdequate medical Care
Frllowinj, Acceoted Meeical Standards Oh November (©, 2014
throvgh Sone 14,9832, ane) there acter vubrile Hering ws\thon

the Seepe of bis Employment and tn the die charge
ce hs dotre's, Ory Neem ber 12 Gold th rssh SH 19, ABO

aj (spe-BA-Faalihy,, So BS fF CHULSE Sev dos IR6ORY to Hye
dlarmant Feddy Métardte .

Ly or 5h
Case 3:20-cv-07729-LB Document1 Filed 11/02/20 Page 2 of 11

3. Clawrénd B\eges es Rss | Cles Sunday, Nave m ber > 301%
he Sdbmitted a apeR 33627 wrth request ys bx Seen By
hi's Fi wears Cove Powder Pep ts have WS lower bunk
lewev Ceinstatec) clue tes Pn im ms leer Ienee uw hen

Wales ue the starts oF jem ps On the we buns,

» €latmanr alleges, that Pros & SE is APA js Nw Sevyer)

&) bas CADAYS Effechve Communicates Fatreah Summary,

1a pages t® his Porable nae doaagl guy Mews [SFE EX. A 1

6. Claimant ages That defenuts delyheca}e dis reg areds
Aizel jertentiey al Nes lisence ts his wel estubsshe/ Metece?”
heeds Cooled bc jorseveng ve the Face of cle Perelaate
ee Sos7elance« As Ans Health Cure Briev ance a
CS5PC- 19001273 74E, wheres deferclart Offered’ Norse les Jens
Stutemest> as fsllew s?

CANS Nf asfrg Llatin cat request loiter wry lower Hey cemaa/
B yfis(1g  Clarmmank request lower any fowey te; remove]
>

Bt oy, fel oa requested ai potecl thal Ajss

Mee wys usdated Fo retle Kh the rein stitec)
oF his Cane and me ber’ bi'f, Vest remeva /
D> Alss ow Neaiq de fe, dauty tthally acknsw Jecdgec Clermards.
Fequest ts have Wis [Owe bunle Ant Hey re instotey

dove pais In’ his Jenee when wulkin uF Storrs,

PEE EXH)BIK AD

QeFs
Case 3:20-cv-07729-LB Document1 Filed 11/02/20 Page 3 of 11

b, Claimant PMleges, that <l< Fendants, Curios fo acknowledse had-
his  cdorable Mecical Equi ennent (PMED Were jssucel as
Fermanenk, as te ferever Under eriedyees) Stobdare bh
PNG ancl eFfechivel accOmmedute hrs Mmecicajl meedls
An c) elisa bynes, Which are:

AS Weeds ere

Exy< slo ases Perwoumentk

Foot Ort,eoses Rremanent
iCnee Braces Fermanen}
Theraceohé Shees, fermanenk

Voriatk aveparr jEcace Permanen)

4,, Clowaqaek alleges thak as Seen as he Began tis

QQ
Wophate awd Menton Carr, Clarmnks deftemduntks he
be gan ys Sefer the denial se his ne Ce Ssurcy

Ann meek needed Dorayblke Nireedica) Equioments,

8. Claimank aVlegs thek ik Ceol be eu Yes
the Face =€ his Q@rieuvonce BP ¢sPc-—1t+¢c- 14°C 12735 that
defendants Were highly jth us le dye.ubk oF his WMecdice
needs, Sst Chase te IG MSIE them, by fo by) cut sy ISS es
and format ar eluritf, a Pepurkmerhl Wnvestisn ts
which Crietinued ue the Okesevs’

De fe. Jants Stuted Phd as Pecember 7) acly thro 4
J Stems, 1S, Qgea>, Fla wads FF / Clann gat Continves fv rey vest
#3 remeVal oF Mis fayweyr benh ened Trev Chroairs,

which KS false Lenhion fhos Agron gous snrhabet Sa 12] le/yg

(2°F sq]
Case 3:20-cv-07729-LB Document 1 Filed 11/02/20 Page 4 of 11

reaqueshin’s ts le Qgecstamandotecl,

IO. Defendants Comhnucs yO Exercise cleliberate Mdikferenc

te Clainrants’ Medical Health Care by their ras PRPs iva’
~ c

‘

Prevtdins hiws with the APP CH EN ote ly Mreclere Meh uy
accemmedutinn io which t=] aclequately ass78Y fan,’

‘ S 1 ?
tu laiss dally ACHUICS Such BS “Usa V\OHS :

,
lh As gq ssesslitr OF De fen clante’ ne qi ae nin od
delberate InN dh Eeference <= polar ahet/ Charmanks‘ M14 co
Coneht bins, pelvinh eff Cla tha? CZF Haves fr Su fer fr

Severe oun, Fe Ans JENER Claimant hs a Mental Healt

/
joatient with 6 rwle sesxres be Ju! (CO. >, Pe feo S409

huve osed Such Ans ab lHées Aguiast hime’ pow HIS

atte mats oF Seeking ve Soa lohysuy (

—

(2, the Pecticolars o(- Claimants! elamase Are “nS
fs] louis 4
Pain un al Sufe CrIns

Fervunanen} clisabbi lity
4 3Scaco SS.

park oF the Claw) 16 phe

Gri eVv/Vuance carec- rre= gcse (27s Wb Susp hVe clSconnento

2, Alache el hereta AS

oF the jPlace ane! euewtsS describe mcrcslenks.

4, This Clainyn oS Filed ethos the Ove \peav-

Peqoiremenh aeter the Claim Aiccocrec | Bs reyuired

By Stute |uwd.

lyuers
Case 3:20-cv-07729-LB Document1 Filed 11/02/20 Page 5 of 11

WHERE Fore | Claimank fe spe eheiily requests Ss elgmen +
as Wak cle ten clawkFS lH +he rhe
q

Sm SF * Saco =
delavus,

Date I Sune 2), QoQ=

Pv reed dy MeC och Q

roe Se

This Claam was Execepue on Thos ay, day SEC ,

Uwe 2e9c,

—_

C ceclure today the Penalty, 26 Pegged fhak
the Feve sing ps Tres aul carceck ty the besk QE

My Menkes t Disw by |) Te's And lens ledge,

a

Sige nutece
Case 3:20-cv-07729-LB Document1 Filed 11/02/20 Page 6 of 11

 

 

STATE OF CALIFORNIA - DEPARTMENT OF GENERAL SERV?CES
Government Claim Form
DGS ORIM 06 (Rev. 05/2016}

For Office Use Only

Government Claims Program

Office of Risk and Insurance Management
Department of General Services

P.O. Box 989052, MS 414

West Sacramento, CA 95798-9052

 

 

 

 

1-800-955-0045 » www.dgs.ca.gov/orim/Programs/GovernmentClaims.aspx

Clear Form Print Form
Is your claim complete?
[S| Include a check or money order for $25 payable to the State of California.

[<}-{ Complete all sections relating to this claim and sign the form. Please print or type allinformation.
[+f | Attach copies of any documentation that supports your claim. Please do not submitoriginals.
Claimant Information Use name of business or entity if claimant is not an individual

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 [mMec@RPIE FREY 2 | Tel:
Last name First Name MI 3 Emait

4 [| C.0, B34 BIE LCoRrcerAM Lc [43212
Mailing Address City State Zip

5 | Inmate or patient number, if applicable:

6 | Is the claimant under 18? lf Yes, please give date of birth: »

7

| If you are an insurance company claiming subrogation, please provide your insured’s name in section 7.
8 | VI

 

If your claim relates to another claim or claimant, please provide the claim number or claimant's name in section 8.

Attorney or Representative Information

 

 

 

 

 

 

 

9] sAv7/ke | 10 | Tel:
| Last nare ~ First Name MI 41. | Email:
12 | NM LPR | |
| Mailing Address f City State Zip

 

13 | Relationship to claimant A// A-
Claim Information Please add attachments as necessary

14 | Is your claim for a stale-dated warrant (uncashed check)? © Yes Ono if No, skip to Step 15.
State agency that issued the warrant:

 

 

 

 

 

 

Dollar amount of warrant: | Date of issue:
MM/DD/YYYY
|1 5 | Date of Incident: puoovennloer Ile, AD 1H
Was the incident more than six months ago? O Yes ONo
If YES, did you attach a separate sheet with an explanation for the late filing? O Yes ONo

 

 

16 | State agencies or employees against whom this claim is filed: © wy fercnic Sturkc Fry) s—>9
Cor ceran, WwW aceden jlceen E€lavki Ane) Sin Pearee

 

17 | Dollar amount of claim:
If the amount is more than $10,000, indicate the type of OLimited civil. case ($25,000 or less)

 

 

 

civil case: CNon-limited civil case (over $25,000)

“ee new vies cae ara Inter aml tne€l<e ¥ NS eEmehons)
NS EAT} «ANE > \ =wnee wa! ‘

| awn (ME 5 ; yjyeUmO JoNce jeMlw , Uw.) 1D CS Pen}ey-

 

| ne bry

 

 

 

Page 4 of 5
Case 3:20-cv-07729-LB Document1 Filed 11/02/20 Page 7 of 11

 

 

 

23

24
25

 

This section must be completed if the claim involves a motor vehicle.
e Indicate whether a claim has beenfiled with your insurance carrier.
o if a claim has been filed with your insurance carrier, provide thename, telephone number, and mailing
address of the insurance carrier. Also include your policy number andthe amount of the deductible.
o If you have received payment, please indicate the date payment was received and the dollaramount.

The claimant or the claimant's attorney or representative must sign this form.

Be sure to attach the $25 filing fee.
e Please make your check or money order payable to the Stateof California.
e If you cannot afford the filing fee, you can fill out a “Filing Fee Waiver Request”, and attach it to this form.
© You obtain the filing fee waiver request form at www.dgs.ca.gov/orim or by calling: 1-800-955-0045.

 

Page 3 of 5
Case 3:20-cv-07729-LB Document1 Filed 11/02/20 Page 8 of 11

 

18

 

Location of the incident:

Cali fayma Sfuk (-n ae Cov (eran, 3/3 Facihdy

 

19

 

Describe the specific damage or injury: pw Nevember (> 2914 Phresh Sere ASas
Du 3S. Pearce Continses 4= deny me ein shiFement se

mq Psruble Medic! Equipment which wer Fer nee
a ass\st Inti oe my Leth icnee | WU avcden Clave
Co cuvise Su cl repsaal) MWS inservevrence av
eeyrechien SF SSeh Negligeice fo Mester! Care

 

20

 

Explain the circumstances that led to the damage or injury:
SEE ATTACHED COMOEUINT

arn FE SF CALIFORMIA CoORT oF CL4MG®

 

(210

 

Conti nveD TE Shas agaut DENMAN RAT 2 clelybeny} ce

Explain why you believe the state is responsible for the damage orinjury: DE FSW PAWTS lh )
a | - CLAIMANTS’ NED —
JepreSslE dee oF Ay ' CAC DISARUW Hes Ror

cls ce Wwe) < SSK Merion) Cendiheem oan Neel

 

22

Does the claim involve a state vehicle? © Yes @O-No

 

 

lf YES, provide the vehicle license number, if Known:

 

Auto Insurance Information

 

 

 

 

 

 

 

 

 

23 |

Name of Insurance Carrier

| Mailing Address City ! State ! Zip

| Policy Number: | Tel:
Are you the registered owner of the vehicle? O Yes ONo
If NO, state name of owner: :
Has a claim been filed with your insurance carrier, or will it be filed? O Yes ONo
Have you received any payment for this Gamage or injury? © Yes ONo

 

lf yes, what amount did you receive?

 

Amount of deductible, if any:

 

Claimant’s Drivers License Number: | Vehicle License Number:

 

Make of Vehicle: | Model: | Year:

 

 

Notice and Signature

Vehicle ID Number:

 

24 || declare under penalty of perjury under the laws of the State of California that all the information [have

 

provided is true and correct to the best of my information and belief. | further understand that if [have

| provided information that is false, intentionally incomplete, or misleading | may be charged with afelony

punishable by up to four years in state prison and/or a fine of up to $10,000 (Penal Code section 72).
ltd MAccads brdd (Mela e | oate: \enegdd :

Sigdature » of)Claimant or Representative Printed. Name

 

 

25

 

 

Mail this form and all attachments with the $25 filing fee or the “Filing Fee Waiver Request” to: Government Claims Program, |
P.O. Box 989052. MS 414, West Sacramento, CA 95798-9052. Forms can also be delivered to the Office of Risk and
Insurance Management, 707 3rd street. 1st Floor ORIM, West Sacramento, CA 95605.

 

 

Page 5 of 5
Case 3:20-cv-07729-LB Document1 Filed 11/02/20 Page 9 of 11

 

STATE OF CALIFORNIA - DEPARTMENT OF GENERAL SERVICES
Government Claims Program Fee Waiver Request Packet
DGS ORIM 05 (Rev. 05/2016)

Government Claims Program
Office of Risk and Insurance Management
Department of General Services
PO Box 989052, MS 414
West Sacramento,CA 95789-9052

 

1-800-955-0045 » www.dgs.ca.gov/orim/Programs/GovernmentClaims.aspx

 

Information and Instructions

Filing Fee for Government Claims Program

Beginning August 17, 2004, anyone wishing to file a government claim for money or damages against the state
must pay a $25 filing fee unless the person qualifies for a fee waiver. (Gov. Code, § 905.2(b).)

To request a fee waiver, you must fill out the attached
Affidavit for Waiver of Government Claims Filing Fee and Financial Information Form.

 

Instructions for filling out each step on the attached form. The form begins on page 3 of this packet.

 

 

9°
°
©
°o
5 J
°

On the attached form, provide the full name of the person requesting the fee waiver.

 

Provide a daytime telephone number.

 

If you already have a claim number and you know what it is, write it in this space.

 

Provide complete contact information for your employer and your spouse’s employer, if applicable.

 

If you are an inmate in a correctional facility, please attach a certified copy of your trust account balance,
provide your Inmate Identification Number, and skip to steps © and @ and complete them.

 

Complete this section if you are receiving financial assistance under Supplemental Security Income (SSI),
State Supplemental Payments Programs (SSPP), CalWORKS, food stamps, county relief, general relief (GR)
or general assistance (GA).

If you answered yes in this category check all types of assistance you get, then complete step @ You are
finished.

If you checked no, continue to step o

 

Find the number of people in your household and check the box only if your total monthly household income
is less than the amount shown. For instance, if there are five people in your household and the total monthly
household income is less than $2,294.79 or less check E. If there are more than 8 people in your household,
calculate the income limit by adding $331.25 for each additional person to the income level for an eight-person
household. List the number of people in your household and total household income in I.

If you checked any box in this step, complete steps 6 through ® then skip to step @.

 

 

If you cannot pay for the common items needed for daily life, such as food, shelter, medical care and personal
safety for you and your household members, check yes in this category.

If you check yes to this question, fill in steps through @.

 

 
Case 3:20-cv-07729-LB Document1 Filed 11/02/20 Page 10 of 11

 

18 | Location of the incident:

Cali forma Stok Cas (ev (oven, SIP Facihty

19 | Describe the specific damage or injury. pw Movember (> 9919 Phrsgh (gone XS>>
Di 3S. Pearce Conhnsed += dena me ein seiFement se 1

mq Psvrulle Me di cl Equipment ushich were Per nreme

qo asssf IMbSey SE may Leth tenet | Warden «lave

Coarcauvyetd Sek cefsaat, thw intersevience sv

ea reefs SF SSeh Negliyetce fo Melicea! CAVE

 

 

 

 

20 | Explain the circumstances that led to the damage or injury:

SEE ATTACHED CSOMROEAINT .

 

os el aes 7
STATE SF CALIFORMIA CoORT OF CL4IMG?

 

 

21 | Explain why you believe the state is responsible for, the damage or injury: DETEN DAnTéss a Dd
epaSlEdee SE CIAIMANTSY NED CAC DsaARu Tes Ror

Conti nveD TE Shee goat PDEMANS RAT 2 clelybeny}e

cls Ce KW) SEh Me-lica) Condition oye Neel g—

22 | Does the claim involve a state vehicle? © Yes @©-No

lf YES, provide the vehicle license number, if known:

Auto Insurance Information
23 [_

Name of Insurance Carrier

 

 

 

 

 

 

 

| |

 

 

 

 

 

 

Mailing Address City State Zip

Policy Number: | Tel:

Are you the registered owner of the vehicle? O Yes ONo
If NO, state name of owner: .

Has a claim been filed with your insurance carrier, or will it be filed? O Yes ONo
Have you received any payment for this Gamage or injury? © Yes ONo

 

lf yes, what amount did you receive?

Amount of deductible, if any:

Claimant’s Drivers License Number: | Vehicle License Number:
Make of Vehicle: | Model: _ Year:
Vehicle ID Number:

Notice and Signature

24 || declare under penalty of perjury under the laws of the State of California that all the information |have

| provided is true and correct to the best of my information and belief. | further understand that if [have
provided information that is false, intentionally incomplete, or misleading | may be charged with afelony
punishable by up to four years in state prison and/or a fine of up to $10,000 (Penal Code section £2).

Udy (V\Licoue\s, . bre ald idY Nil We 7 | Date: J ne

Signature. of)Clair nant or Representative Printed. Name

 

 

 

 

 

 

 

 

 

 

 

 

25 Mail this form and all attachments with the $25 filing fee or the “Filing Fee Waiver Request” to: Government Claims Program, |
P.O. Box 989052. MS 414, West Sacramento, CA 95798-9052. Forms can also be delivered to the Office of Risk and
Insurance Management, 707 3rd street. 1st Floor ORIM, West Sacramento, CA 95605.

 

 

 

Page 5of 5
 

Case 3:20-cv-07729-LB Document1 Filed 11/02/20 Page 11 of 11

 

PROOF OF SERVICE BY MAIL

BY PERSON IN STATE CUSTODY

(Fed. R. Civ. P. 5; 28 U.S.C. g1746)

Pr ~~
p

| FREDDY Mecarpir :
- , declare:

[am over 18 years of age and a party to this action. [amaresidentof ( <>/e i 7 feu WY

alitania STatke . 2. wey fors
-ANPNOIA  S i LISS Csr Caran. -Prison
a

ey 1 aS

¢
Mie ll

in the county of

 

State of California. My Prison address is:

 

 

 

 

Coarlecan, CA AS2/2
v
« kosne @® Oppo
On one | aa WO ar
oo - (DATE)
oo Oe £ BA ge ic - |
I served the attached: _ 5 THSeS EF SE Seryicel Feenn, cet. £74 >
i © 2 Fey DWINESIS9 Py Code C laying /
A * i oa ~ f ,
A i ves wisn a ahe @ cab on toler sy,
SVE Wi Citln Can: [ai wd- ~ EX?) Gi ks
DESGRISE DOCUMENT)

 

 

on the parties herein by placing t true and correct copies thereof, baclased i ina sealed envelope; with postage

thereon Fully paid, i in the United States Mail in a deposit box so provided atthe above-named cottéctional

institution in which I am presently confined. The citveloge: w: was addréssed as follows:

@-~e rr) mae t- Cla ria Gy Pes NA Wry .
oF Tash. and Pussvyance — Neanence

U

oOrrice eon)
To (> ~ \aO \.<
; WS, BK 48qUOS2 af S Yj \WY)
West Sawumaho, ch 914 BR W8sz.

_ ‘Ideclare under p nalty of perjury umier the laws of the United States of America that the foregoing .

is true and correct.

wre Le SrERO - —deahdu Ladin

Executed on ANNE De eres
: a f (DECLAR. ANT'S SIGNATURE)

(D: ATE

ZOOMA‘PCDOCS WORDPERFECT#2133 nl

Civ-6Y (Res, 2.97)

 

 
